In an action to recover damages for personal injuries claimed to have been sustained by the infant plaintiff as the result of the defendant’s negligence while alighting from one of the defendant’s trolley cars, and by her father for loss of services and for expenses, judgment in favor of the defendant and against the plaintiffs Beatrice Boff, an infant, by her guardian ad litem, Julius Boff, and Julius Boff, individually, in the sum of $538.70, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.